11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Charles Edward Robinson,                     * From the 12th District Court
                                               of Walker County,
                                               Trial Court No. 24732.

Vs. No. 11-12-00295-CV                       * July 9, 2015

Austin Wiley Garcia,                         * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below.     Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and the cause is remanded for a new trial. The
costs incurred by reason of this appeal are taxed against Austin Wiley Garcia.